DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received June 16, 2022 are acknowledged.

Claims 1, 4, 20-24, and 26-28 have been canceled.
Claims 2, 3, 10, 14, 18, and 19 have been amended.
Claims 30-50 have been added.
Claims 2, 3, 5-19, 25, and 29-50 are pending in the instant application.

Claims 2, 3, 5-19, 25, and 29-50 are under examination in this office action.


Information Disclosure Statement
The IDS form received 6/16/2022 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received June 16, 2022 which adequately address the issues raised in the prior office action.
      
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of applicant’s claim amendments received June 16, 2022 which adequately address the issue raised in the prior office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The provisional rejection of claims 2-12, 25, and 29 on the ground of nonstatutory double patenting as being unpatentable over claims 504-523 of copending Application No. 16/959,652 has been withdrawn in view of the claim amendments made to the instant and copending claims on June 16, 2022.
Specifically, applicant has amended the claims in both applications such that they appear to read upon distinct species.  While the antibody species claimed in the instant invention are extremely similar to those pending in the copending application (see for example the enclosed sequence alignments) there does not appear to be any guidance or direction outside of the specification which would lead an artisan to the exact changes required to change sequences of the copending claims into those recited in the instant claims (or vice versa).  It should also be noted that the instant application is a continuation of parent application 16/959,652 and thus the disclosures of the specification are necessarily identical between the applications.  


The provisional rejection of claims 13-20 on the ground of nonstatutory double patenting as being unpatentable over claims 504-523 of copending Application No. 16/959,652 as applied to claims 2-12, 25, and 29 above, and further in view of Kipriyanov et al. has been withdrawn for the reasons discussed above and the additional teachings of Kipriyanov do not rectify the deficiencies in the base rejection.  


Claims 2, 3, 5-19, 25, and 29-50 are allowable.
Applicant has claimed a novel genus of antibodies that bind tissue factor (TF) which are identified by biological sequences defined by unique SEQ ID numbers.  While the prior art is replete with anti-TF antibodies and their use in treating numerous maladies including cancer as evidenced for example by WO 94/05328, US 7,425,328, 7,435,413, 7,494,647, 9,168,314, and US 2016/0333113, none of such prior art antibodies appear to have the instant recited biological sequences, nor does there appear to be any guidance or direction in the prior art which would compel artisans to make the requisite sequence changes to arrive at that which is presently claimed.  It should also be pointed out that the antibody containing SEQ ID Nos:836 and 837 is called “25A5-T” as per Table 13 on page 236 of the instant specification, and that as evidenced by the enclosed sequence alignments, while other clones disclosed in the instant specification (and which appear to be presently claimed in copending application 16/959,652) comprise CDR sequences which are exceedingly close to that required by the instant claims, the sequences recited in the instant claims are distinct.  See also Theunissen et al.  Given the high level of skill in the art with regard to recombinant antibody production, artisans would be readily able to make and use that which has been presently claimed.  In view of all of the above the instant claimed inventions have been found to be allowable.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644